Citation Nr: 1223223	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to higher level of special monthly compensation (SMC) based on the need for regular aid and attendance of another person.

2.  Entitlement to dependency benefits for the Veteran's son, A.C.M.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied increased SMC.  Also on appeal is an April 2007 administrative decision by the RO that denied dependency benefits for the Veteran's son, A.C.M.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) by videoconference hearing from the RO in April 2012.  A transcript of the hearing is of record.  During the hearing the Veteran submitted evidence in the form of college transcripts for son L.B.M., along with a waiver of initial RO jurisdiction; the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

The Board is concurrently adjudicating another issue on appeal in which the Veteran's son, A.C.M., is the claimant.  That issue will be addressed in a separate document.


FINDINGS OF FACT

1.  The Veteran does not assert, and the evidence does not show, that he has anatomical loss or loss of use of both feet, or anatomical loss or loss of use of one hand and one foot, or that he is blind in both eyes with visual acuity of 5/200 or less, or that he is permanently bedridden.   

2.  The Veteran's service-connected disabilities do not result in physical or mental incapacity that prevents him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.

3.  At the time the claim for dependency benefits for A.C.M. was received, A.C.M. was over 23 years old and no longer qualified as a "child" under VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for the regular aid and attendance of another person are not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).  

2.  The criteria for dependency benefits for A.C.M. are not met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2011); 38 C.F.R. § 3.57 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The RO notified the Veteran of the elements required to establish entitlement to SMC for A&A by letter in September 2006, prior to the issuance of the rating decision on appeal.  In regard to the claim for dependency benefits, the law, and not the evidence, is dispositive, so the notice provisions of the VCAA are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO obtained treatment records from those VA and private medical providers identified by the Veteran as having relevant records.  The Veteran is in receipt of Social Security Administration (SSA) disability benefits, but as such disability was awarded in 1994 the complete SSA disability file is too remote to provide evidence relevant to the issues herein decided; remand for those record is accordingly not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

The Veteran has not been afforded a VA examination specifically regarding the issues on appeal.  The Veteran's symptomatology is not relevant toward the claim for dependency benefits, so no medical examination is warranted.  In regard to the claim for SMC at A&A rate, the Veteran has not shown that he actually requires regular aid and attendance of another person, and because he has not shown a prima facie case of entitlement to the benefit claimed examination is not required.

The Veteran has been afforded a hearing before the Board.  The Board is not aware of any additional outstanding evidence that should be obtained before the claim is adjudicated.  In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Finally, as noted above, the Veteran has been afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Entitlement to Increased Special Monthly Compensation (SMC)

Applicable Laws and Regulations

The Veteran currently receives SMC at the housebound rate.  Additional SMC is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular air and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need.  

By VA's criteria, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on  such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, who interferes with the peace of society; or, who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

A rating decision in November 2005 awarded the Veteran SMC at the "housebound" rate based on one service-connected psychiatric disability rated at 100 percent and multiple non-psychiatric service-connected disabilities independently rated at least 60 percent; see 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  SMC at the "housebound" rate has been in effect since November 1, 1991.

The Veteran is service-connected for the following disabilities: psychosis (100 percent); right shoulder (20 percent); left shoulder (10 percent); lumbar spine (20 percent); cervical spine (10 percent); sinusitis (10 percent); Wolff-Parkinson-White Syndrome (10 percent); duodenitis  (10 percent);  left inguinal hernia (10 percent); tinnitus (10 percent); and, noncompensable hemorrhoids, cyst scars of ears, urticaria of lips, fungus dermatitis of hands and feet, left knee chondromalacia, left eye pterygium, left ear hearing loss and periodontal disease.  

The Veteran does not assert, and the evidence does not show, that he has anatomical loss or loss of use of both feet, or of one hand and one foot, or that he is blind in both eyes with visual acuity of 5/200 or less, or that he is permanently bedridden.  Indeed, he does not contend otherwise.  Accordingly, the question before the Board is whether the Veteran's service-connected disabilities listed above, individually or collectively, require the Veteran to have regular aid and attendance of another person under the criteria defined in 38 C.F.R. § 3.352(a) described above.

The instant claim for SMC based on need for aid and attendance (A&A) was received in July 2006.  The Veteran asserted therein that he feels entitled to A&A benefits because his wife has to take him places, since he does not have money to hire others for the purpose.  He also asserted he is unable to cook and requires his wife or someone else to prepare his meals.  When his back alignment "goes out" he has to lie on the floor and needs constant care.  Because of his generalized joint pain he is unable to shop for himself and essentially sits in a chair all day.

In his substantive appeal, received in June 2009, the Veteran asserted his wife had to be with him constantly since he was unable to function outside his home.  He stated he could not answer the telephone and that he was incapable of social interaction due to his diagnosed paranoid schizophrenia and other factors.

During the Veteran's hearing before the Board in April 2012 he testified that he needs his wife to cook his food and to clean his dirty things.  His wife added that sometimes the Veteran's back gets so bad that he is unable to really walk, at which times she has to care for him, which can occur for days at a time; she also has to handle correspondence, pay the bills and deal with other people because the Veteran cannot do so.  The Veteran insisted that his psychosis, not a physical disability, is what supports his need for A&A.  

The Board is not required to discuss all evidence, when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  In this case, the Board has carefully reviewed the medical evidence of record pertaining to the severity of the Veteran's service-connected disabilities.  Because the Veteran's file incorporates 29 volumes, the Board will not attempt to cite every item of record in the discussion below.  However, the Board cites the following medical records as particularly probative in regard to the issue of entitlement to SMC for A&A.

In regard to psychiatric disability, Air Force (post-service) inpatient psychiatric treatment records dated November-December 1991 recorded treatment for what was characterized as major depression and conversion disorder, following which he was discharged home.  VA psychiatric compensation and pension (C&P) examination in May 1992 found the Veteran to be competent to manage his own affairs; neuropsychological evaluation by The Flexman Clinic in August 1992 also stated the Veteran was capable of managing his own affairs.  VA psychiatric examination and social work survey in July 1993 noted no diagnosed mental disorder but noted extensive somatization, personality disorder and multiple physical complaints.  VA psychiatric examination in February 1994 showed diagnosis of brief reactive psychosis.  A private psychiatric evaluation in February 2004, performed in support of SSA benefits, diagnosed somatoform disorder and personality disorder but found essentially no functional impairment.  Emergency room record from Spokane Community Mental Health Center in March 1994 showed treatment for delusional disorder and noted the Veteran was unable to work but was able to perform activities of daily living (ADLs).  An Air Force treatment record in December 1994 showed diagnosis of paranoid schizophrenia; the Veteran was not admitted as an inpatient but rather was discharged home.  A private psychiatric evaluation in December 1994, performed in support of SSA benefits, showed "marked" interference with social functioning but only "slight" interference with ADLs.  Extensive treatment records from Spokane Mental Health, including benefit reevaluations in June 1996 and September 1998, stated the Veteran was able to meet basic ADLs or had access to appropriate support systems and required low-intensity maintenance services only.  A VA psychiatric examination in September 1997 showed diagnosis of "psychotic disorder" and assigned a Global Assessment of Functioning (GAF) of 40.  A June 2000 psychiatric assessment at Spokane Mental Health noted diagnosis of paranoid schizophrenia and assigned a GAF of 35, but the psychiatrist noted the Veteran had always been able to provide for his basic daily needs, posed no imminent risk to himself or others and was not gravely disabled.  A VA mental health clinic (MHC) assessment in May 2005 showed diagnosis of delusional disorder and possible late-onset schizophrenia, with current GAF of 55.   A VA MHC assessment in November 2009 showed impression of "limited" judgment and "poor" insight and GAF of 40.  

In regard to non-psychiatric disabilities, a VA general medical examination in April 1992 showed essentially normal functional capacity; a VA general medical examination in July 1993 stated the Veteran's wife "assists him frequently."   VA dental examination in July 1993 showing moderate periodontal disease.  A private orthopedic examination by Dr. George Bagby in November 1993 stated the Veteran was capable of performing light work.  VA computed tomography (CT) scan in April 1994 showed mild sinusitis.  An Air Force physician's letter in September 1994 asserted the Veteran's right shoulder disorder caused significant dysfunction with ADLs.  Also of record are VA general medical examination in October 1994; VA dental/oral examinations in August 1999, June 2003, October 2009 and June 2010; and, VA treatment records through December 2011 showing intermittent treatment for the service-connected chronic back and neck pain, sinusitis, tachycardia, periodontal disease, skin fungus, left inguinal hernia and left shoulder pain, although without showing such severity as to require aid and attendance by another person.

On review of the medical evidence above, the Board finds no indication therein that the Veteran's service-connected disabilities, individually or collectively, require the aid and assistance of another person.  Psychiatric treatment records document a severe disability, which is appropriately compensated as totally disabling, but his assigned GAF (35 at the lowest) is not indicative of inability to attend to the needs of nature, care for himself or protect himself from the hazards of his environment, and in fact the examiner who assigned this lowest GAF score specifically stated the Veteran was capable of performing ADLs.  Outpatient treatment records show continued complaints of neck and back pain, but there is no medical indication of any incapacitating episodes (periods requiring bed rest as prescribed by a physician and treated by a physician) during which the Veteran would demonstrably require aid and attendance by another person.  

In his correspondence to VA and in his testimony before the Board the Veteran has alluded to VA's definition of "insanity" (see e.g. the Veteran's letters in April 2011 and February 2012).  The Veteran appears to be asserting that he is "insane" by VA's definition, and that such status should presumptively entitle him to SMC for A&A.  In support of his theory, the Veteran submitted a letter dated in January 2009 that was purportedly written to him by an attorney (because the name and all other contact information was carefully blacked out, it is impossible to determine who actually wrote the letter); the letter asserts the Veteran's theory of entitlement to higher evaluation is erroneous but also asserts the Veteran has a "great argument" for entitlement to SMC at the A&A rate based on "insanity" as defined in the regulations.  The Board simply notes that the definition of "insanity" in 38 C.F.R. § 3.354(a) as cited above does not incorporate any of the elements required to establish entitlement to SMC for A&A; whether or not the Veteran fits the definition for "insanity" under that regulation is accordingly not relevant to the issue under appellate review.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence submitted by the Veteran to include his testimony before the Board, the testimony of his wife and his correspondence to VA.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, the Veteran and his wife are competent to describe the services that the Veteran's wife performs on his behalf.  However, in regard to the issue of whether the Veteran actually has the functional capacity to sustain himself without the aid and assistance of another person, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Veteran asserted in his lay evidence without the aid and attendance of his wife he would have to be in a nursing facility.  However, the VA treatment record includes an October 2009 entry in which the Veteran contemplated seeking a divorce due to an ongoing domestic disagreement (regarding the presence in the house of the Veteran's unemployed adult son), which is inconsistent with the Veteran actually being dependent on his wife's presence.

Similarly, the Veteran's wife testified she must do all communicating on the Veteran's behalf because he is unable to do so.  This is generally consistent with a VA treatment note in October 2009 showing the RO contacted the VA medical facility to report the Veteran had been calling the RO and speaking in an unintelligible language.  However, the Veteran was clear and lucid in his testimony before the Board in April 2012, and VA treatment notes show no impairment in person-to-person communication with medical providers (see e.g. treatment note in October 2009 showing impression of communication as "good, no deficits noted").  Review of the Veteran's extensive VA treatment record shows he was consistently able to articulate his problems to the various providers, apparently without intercession by his wife; only one entry (in October 2010) points out a communication problem, in that case due to the Veteran's trouble with the English  language rather than a problem relating to psychosis.  Thus, the statement of the Veteran's wife is inconsistent with objective medical evidence.

The Veteran and his wife have both testified that the Veteran has episodes of back pain in which he is totally immobilized for days (or even weeks) at a time and totally dependent on his wife for basic services.  However, given the other inconsistencies of the Veteran and his wife, the Board finds these uncorroborated episodes to be not credible.  The Board notes in that regard that the Veteran has never reported such incapacitating episodes in a clinical environment, but only in support of his claim for A&A benefits.    

In regard to back pain, which is the symptom most persuasively argued by the Veteran, the Board has carefully considered the holding in Turco that the provisions of 38 C.F.R. § 3.352(a) may be satisfied if just one of the enumerated factors is present on a regular, not necessarily constant, basis.  The Board acknowledges that a person with cervical and lumbar spine disabilities may be intermittently bedridden or otherwise incapacitated during flare-ups, and while so incapacitated may require assistance.  However, as shown above, the file does not show the need for regular aid and attendance of another person, as articulated in Turco.    

The Veteran has submitted extensive correspondence arguing entitlement to a  higher rate of SMC based on his interpretation of the admittedly complex regulation as articulated in 38 C.F.R. § 3.350.  The RO has patiently attempted to explain to the Veteran that his interpretation of the regulation is erroneous; see e.g. Reports of Contact in March 2008 and December 2008; see also correspondence to the Veteran via VA Inquiry Routing and Information System (IRIS) in October 2007 that defined "aid and attendance" requirements in layman's terms and also provided the Veteran a computer link to the actual A&A regulation.  The RO has advised the Veteran that the most probative evidence in support of his claim would be a competent medical opinion showing the Veteran was unable to function without the aid and assistance of another as defined in the regulation, but such a supporting opinion is not of record.

In sum, the medical and lay evidence of record does not establish that the Veteran's service-connected disabilities result in physical or mental incapacity that prevents him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.  Accordingly, the criteria for SMC for A&A are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
   
Entitlement to Dependency Benefits

Applicable Laws and Regulations

The term "child" of the veteran generally means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and, (i) Who is under the age of 18 years; or, (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or, (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs. For the purposes of this section and §3.667, the term "educational institution" means a permanent organization that offers courses of instruction to a group of students who meet its enrollment criteria, including schools, colleges, academies, seminaries, technical institutes, and universities.  38 C.F.R. § 3.57(a)(1) (emphasis added).

Pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (emphasis added).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2) (emphasis added).

An initial award of DIC (dependency and indemnity compensation) to a child in the child's own right is payable from the first day of the month in which the child attains age 18 if the child was pursuing a course of instruction at an approved educational institution on the child's 18th birthday, and if a claim for benefits is filed within 1 year from the child's 18th birthday. In the case of a child who attains age 18 after September 30, 1981, if the child was, immediately before attaining age 18, counted under 38 U.S.C.A. § 1311(b) for the purpose of determining the amount of DIC payable to the surviving spouse, the effective date of an award of DIC to the child shall be the date the child attains age 18 if a claim for DIC is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(3) (emphasis added).

An initial award of dependency and indemnity compensation to a child in its own right based upon a course of instruction at an approved educational institution which was begun after the child's 18th birthday may be paid from the first day of the month in which the course commenced if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(4) (emphasis added).

Evidence and Analysis

The file contains a birth certificate showing A.C.M. was born November [redacted], 1972.  He turned 18 on November [redacted], 1990, at which time the Veteran was still in service.

The Veteran retired from service in October 1991.  He submitted a claim for VA benefits in November 1991 in which he stated his eldest son, A.C.M. was attending college.  He submitted an additional claim for benefits in January 1992 in which he identified his sons A.C.M., L.M. and K.M., and identified A.C.M. as being over 18 years old and attending school.  The Veteran was granted disability benefits effective from November 1, 1991, at which time A.C.M. was already 19 years old.

In November 1992 the RO sent the Veteran a letter advising him that he had been granted VA disability benefits at the rate of single Veteran with no dependents.  The letter advised the Veteran that in order to receive dependency benefits he should submit a copy of his marriage certificate to his current spouse and birth certificates for his sons A.C.M., L.M. and K.M.  The Veteran provided these documents, including A.C.M.'s birth certificate, the same month.  There is no indication that the Veteran filed a VA Form 21-674 (Request for Approval of School Attendance) or VA Form 21-8960 (Certification of School Attendance) to document that A.C.M., who was 20 years old at the time, was still the Veteran's dependent.

A VA Form 21-8947 (Compensation and Pension Award), dated in February 1993, shows the Veteran being paid for three dependents: his wife, L.M. and K.M.; the file also contains a Report of Contact dated in February 1993 stating that dependency benefits for A.C.M. could not be paid unless a VA Form 21-674 was received.  

The RO sent the Veteran a letter in December 1993 informing him he had been granted service connection for a number of disabilities and that evaluation for a number of service-connected disabilities had been increased.  The letter specifically informed the Veteran that he was being paid additional allowance for his spouse and for his children L.M. and K.M, and advised him that any change in his dependents should be promptly reported.

Of note, in November 1994 the Veteran submitted a VA Form 21-674 in support of dependency benefits for L.M., who was soon to turn 18, and an RO response in December 1994 notified him that dependency benefits would continue for L.M. until his projected date of graduation.

In February 1998 the Veteran submitted a VA Form 21-674 in support of continued dependency benefits for K.M., whose dependency had been removed when he reached age 18 in November 1997.    

In October 2007 the Veteran submitted a letter requesting dependency benefits for A.C.M., at which time A.C.M. was already 34 years old.  The administrative decision on appeal, issued in June 2008, denied dependency benefits for A.C.M. because the Veteran had never submitted a VA Form 21-674 requesting such benefits; the decision letter advised the Veteran that this form is a prerequisite when requesting benefits for a child over 18 years of age who is attending school full-time.

In his notice of disagreement (NOD), received in September 2008, the Veteran argued that he had not submitted the required document because he had not been told to do so.  The Veteran asserted VA was at fault for only having asked for dependency proof for K.M. and L.M.; he also asserted A.C.M. did not apply directly for benefits at the time because he was not aware he might be entitled to same.  He made essentially identical arguments is a "memo for the record" he sent to the Board in February 2009. 

In April 2009 the RO issued another administrative decision again denying dependency benefits for A.C.M., based on a renewed determination that A.C.M. did not qualify as a dependent child because the Veteran had not filed a proper claim (on a VA Form 21-674) prior to A.C.M.'s 23rd birthday.

In his NOD to the new decision, received in May 2009, the Veteran essentially asserted entitlement to retroactive dependency benefits for A.C.M. because he was not rated as totally disabled until 1997 or 1998, retroactive to 1991.  The Veteran asserted that because A.C.M. was ineligible for Dependents Education Assistance (DEA) benefits until the Veteran was rated totally disabled the Veteran should be paid dependency for the same retroactive period.

During the Veteran's hearing before the Board in April 2012 he testified that his son A.C.M. was still attending college when the Veteran retired from service, but his children were not entitled to DEA until the Veteran was granted 100 percent disability in 1998, retroactive to 1991.  The Veteran reiterated his belief that he is entitled to dependency benefits for A.C.M. retroactive to 1991, and that A.C.M. is similarly entitled to retroactive DEA benefits.    

On review of the above, the Board notes as a threshold matter that A.C.M.'s entitlement to DEA is a separate and distinct issue from the Veteran's entitlement to dependency benefits for A.C.M. as a dependent child.  Dependency benefits are not related to the percentage of disability, so the fact that the Veteran was retroactively granted a total disability rating is irrelevant.  The only question is whether the Veteran timely filed a request for dependency benefits, and the Board can find no indication that he did so.  Review of the file shows the Veteran did not file a claim for dependency for A.C.M. until October 2007, at which time A.C.M. was already 34 years old.  Because ACM was over 23 years of age when the claim was filed, he was not a dependent child by the clear meaning of 38 C.F.R. § 3.57.

The Veteran appears to be arguing that VA did not inform him of the procedures required to obtain dependency for A.C.M. at the time he was initially granted disability benefits.  However, the United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).   Further, as noted below, review of the file shows the Veteran was in fact advised of the requisite procedures.

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application; if the evidence is not received within one year from the date of such notification, dependency may not be paid by reason of that application.  See 38 C.F.R. § 3.159(a).  In this case, the file clearly documents that the RO specifically advised the Veteran in February 1993 that dependency benefits for A.C.M. could not be paid unless a VA Form 21-674 was received.  

Time limits within which claimants or beneficiaries are required to act to perfect a claim may be extended for good cause shown; where an extension is requested after expiration of a time limit, good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  The Veteran has not shown good cause as to why, after being advised in February 1993 of the procedures to establish entitlement to dependency, he could not have filed the requisite documents prior to October 2007, by which time A.C.M. no longer qualified as a dependent child.   

Finally, the Veteran appears to be arguing that dependency benefits should be awarded for A.C.M. because it is somehow inequitable that he received such benefits for his two younger sons but not for the eldest son.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In this case the benefit claimed by the Veteran is clearly precluded by law.  Accordingly, the Board has no discretion and must deny this claim.


ORDER

Entitlement to higher level of SMC based on the need for regular aid and attendance of another person is denied.

Entitlement to dependency benefits for the Veteran's son A.C.M. is denied.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


